                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS


 ROBERT LEE RUSZKOWSKI, JR., DANA
 RENEE GRIFFITH, and JILL KATHLEEN
 KING,

                            Plaintiffs,                     Case No. 18-CV-5754

                     v.                                     Honorable Sharon Johnson Coleman

 DALE JAMES MORGADO,

                            Defendant.


                                            STATUS REPORT

          Plaintiffs ROBERT LEE RUSZKOWSKI, JR., DANA RENEE GRIFFITH, and JILL

KATHLEEN KING, by and through their attorneys, Actuate Law LLC, hereby submit a status

report to the Court:

                                          NATURE OF THE CASE

I.        Parties

          a.        Plaintiffs Robert Lee Ruszkowski, Jr., Dana Renee Griffith, and Jill Kathleen King

                    are represented by Dara C. Tarkowski (lead trial attorney) and Andrea C. Halverson

                    (trial attorney) at Actuate Law, LLC.

          b.        Defendant Dale James Morgado (“Morgado”) has not yet been served and is not

                    yet represented by counsel.

II.       Nature of the Claims

          Plaintiffs have asserted one count of negligence against Morgado. Morgado is an attorney

who is/was licensed to practice law in Connecticut, Florida, and New York. Morgado represented

Plaintiffs in a District Court of Connecticut case, in which Plaintiffs sought a declaratory judgment




37995.1
regarding pension payments made to them by the City of Stamford from their late mother’s

pension. After this federal suit was initiated, the City of Stamford sued each Plaintiff in their

respective states of residence.

          For more than a year, Morgado purported to represent each Plaintiff in these state cases,

even though he was not licensed to practice in any of Plaintiffs’ states of residence. Morgado billed

Plaintiffs for filing his appearance, but never filed an appearance in any of the state cases. Morgado

never appeared at any of the hearings on behalf of Plaintiffs, and wrongfully instructed Plaintiffs

to not appear as well. Morgado’s conduct directly caused: (i) default judgments to be entered

against all three Plaintiffs; (ii) arrest warrants to be issued against two Plaintiffs; and (iii) the third

Plaintiff’s house to be subject to a sheriff’s auction. At the same time, Morgado failed to respond

to motions to dismiss in the D.C. Conn. case, which was dismissed for Morgado’s failure to

prosecute.

III.      Relief Sought by Plaintiffs

          As a direct and proximate cause of Morgado’s negligent conduct, Plaintiffs have suffered

damages in excess of $100,000.

IV.       General Status of the Case

          Plaintiffs filed the Complaint on August 22, 2018. Defendant Dale James Morgado has not

yet been served. Below is a summary of the various service attempts. Plaintiffs have attempted

service via certified mail and/or process servers at every address they have identified as being

potentially related to Morgado. Plaintiffs plan to file a motion for alternative service with the Court

once Plaintiffs receive the affidavits from each process server detailing the service attempts.

          Plaintiffs have not been in contact with Morgado since at least May 2018. In an effort to

serve Morgado, Plaintiffs’ counsel: (i) ran a public records search; (ii) ran internet searches, (iii)




                                                    2

37995.1
searched Pacer, and (iv) reviewed communications and documents from Morgado. To identify

viable addresses, Plaintiffs’ counsel first attempted service via certified mail, return signature

requested, at the following addresses:

                                     Connecticut Addresses

           Address                      Source                C.M. Sent        C. M. Returned
 Dale James Morgado             Address provided to
                                                                               Return to Sender
 65 Redding Road, Unit 60       the Plaintiffs by              8/24/18
                                                                                  10/28/18
 Georgetown, CT 06892           Morgado
 463 Tresser Blvd.              Address provided on
                                                                               Return to Sender
 9th Floor                      AVVO website                   8/24/18
                                                                                   9/04/18
 Stamford, CT 06109

                                          Florida Addresses

          Address                      Source                 C.M. Sent        C. M. Returned
 Dale James Morgado             Address included in
 382 N.E. 192nd Street          Morgado’s
                                                               8/24/18            8/30/2018
 Unit 84164                     Engagement Ltr. / Bio.
 Miami, FL 33132
 Feldman Morgado, PA            Address included on
                                                                               Return to Sender
 501 N. Reo Street              the Feldman Morgado,           8/24/18
                                                                                  8/31/2018
 Tampa, FL 33609                PA website
 100 Biscayne Blvd              Legal Directories
                                                                               Return to Sender
 Suite 2902                     Florida website                8/24/18
                                                                                  9/7/2018
 Miami, FL 33132-2301

                                         New York Addresses

          Address                       Source                C.M. Sent        C. M. Returned
 Dale James Morgado             Address included on
 85 Wall Street, Suite 1100     Florida, Connecticut,                          Return to Sender
                                                               8/24/18
 New York, NY 10005             and New York Atty.                                8/31/2018
                                Registration website
 Feldman & Morgado, PA          Address included on
                                                                               Return to Sender
 14 Wall Street, 20th Floor     Yelp page for Feldman          8/24/18
                                                                                  9/17/2018
 New York, NY 10005             & Morgado, PA
 Morgado, P.A.                  Address used Pacer
                                                                               Return to Sender
 600 Third Avenue, 2nd Fl.      pleadings                      8/24/18
                                                                                  9/11/2018
 New York, NY 10016




                                                 3

37995.1
Additionally, personal service has been attempted at each of the following addresses:

                                    Connecticut Addresses

           Address                     Source            Personal Service
                                                                              Personal Service
                                                          Attempt Date
 Dale James Morgado             Residence listed on
 19 Sugar Hollow Rd             public records             10/19-23/2018                No
 Wilton, CT 06897-4834          PeopleMap report
 Dale James Morgado             Residence listed on
 5 Minard Drive                 public records             10/19-23/2018                No
 Westport, CT 06880-6422        PeopleMap report
 Dale James Morgado             Residence listed on
 30 Woodland Street, 6B         public records             10/19-23/2018                No
 Hartford, Ct 06105-2318        PeopleMap report

                                       Florida Addresses

           Address                     Source            Personal Service
                                                                              Personal Service
                                                          Attempt Date
 Dale James Morgado             Address included in
 382 N.E. 192nd Street          Morgado’s
                                                             11/8/2018                  No
 Unit 84164                     Professional Bio.
 Miami, FL 33132
 Dale James Morgado             Residence listed on
 1333 95th St                   public records
                                                             10/16/2018                 No
 Bay Harbor Islands, FL         PeopleMap report
 33154
 Morgado Legal PA               Address for Morgado
 11713 Colony Lakes Blvd        Legal PA on public            10/25/18
                                                                                        No
 New Port Richey, FL 34654      records PeopleMap             10/26/18
                                report

                                     New York Addresses

           Address                      Source            Personal Service
                                                                               Personal Service
                                                           Attempt Date
 Morgado, PA                   Address listed for
 228 Park Ave., #84164         Morgado, PA on                  11/7/18                  No
 New York, NY 10003            Google Maps




                                                 4

37995.1
November 8, 2018       Respectfully Submitted,

                       s/ Andrea C. Halverson
                       Dara C. Tarkowski
                       Andrea C. Halverson
                       ACTUATE LAW, LLC
                       641 W. Lake Street
                       Chicago, IL 60661
                       (312) 579-3108
                       dara.tarkowski@actuatelaw.com
                       andrea.halverson@actuatelaw.com

                       Attorneys for Plaintiffs




                   5

37995.1
